DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the cracks” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over 2016/0172108 (hereafter Ikeda).
Regarding claim 1, Ikeda, as shown in figures 2-3, discloses an inductor component (multilayer ceramic inductor; see par. 2, 110) comprising:
a laminated body (of ceramic green sheets) having a magnetic layer (magnetic ceramic; par.109-110) containing a resin and a metal magnetic powder (ferrite; par.109. Noted: Green sheet is known to contain ceramic powder, a resin, and a binder) contained in the resin;
an inductor wiring (16; See pare. 110) disposed in the laminated body; and
	an external terminal (20) exposed from the laminated body, the external terminal including a metal part and a resin part (24), and in a cross section of the external terminal, the resin part is enclosed in the metal part (see fig. 3).
It is noted that Ikeda does not mention about the resin.  However, as noted above, green sheets are known to contain ceramic powder, a resin, and a binder.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have a resin in the green sheets of Ikeda, since such green sheet is well known in the art.
	Regarding claim 2, Ikeda discloses the inductor component according to claim 1, wherein the external terminal has a void part (empty recesses 25b; fig.3) enclosed in the metal part.
Regarding claim 3, Ikeda discloses the inductor component according to claim 2, wherein the resin part (24) is in contact with the void part (25b; see fig. 3).
	Regarding claims 4-6, Ikeda discloses the inductor component according to claim 1, except wherein a thickness of the inductor component is 0.3 mm or less; 
wherein a thickness of the resin part is from 1/200 to 1/5 of the thickness of the external terminal; wherein a thickness of the external terminal is not more than 1/20 of the thickness of the inductor component.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have wherein a thickness of the inductor component is 0.3 mm or less; wherein a thickness of the resin part is from 1/200 to 1/5 of the thickness of the external terminal; wherein a thickness of the external terminal is not more than 1/20 of the thickness of the inductor component, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 7, Ikeda discloses the inductor component according to claim 1, wherein the external terminal includes a plurality of conductor layers, and at least one of the conductor layers (28, 30; par.43) is formed by plating.
	Regarding claim 8, Ikeda discloses the inductor component according to claim 7, wherein a thickness of each of the conductor layers of the external terminal is 10 um or less (pars. 62. 68).
	Regarding claim 9, Ikeda discloses the inductor component according to claim 1, wherein the resin part contains at least one of epoxy, acrylic, phenol, and polyimide resins (par.57).
	Regarding claim 10, Ikeda discloses the inductor component according to claim 1, wherein the resin part contains silicon (par.57).
	Regarding claim 11, Ikeda discloses the inductor component according to claim 1, except wherein based on a surface of the magnetic layer, the resin part is within a range of -5 um to 5 um in a direction perpendicular to the surface.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have wherein based on a surface of the magnetic layer, the resin part is within a range of -5 um to 5 um in a direction perpendicular to the surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 13, Ikeda discloses the inductor component according to claim 1, wherein the external electrode includes a crack (considering the empty recesses 25b). 
	Regarding claim 19, Ikeda discloses the inductor component according to claim 1, except wherein the resin contains at least an epoxy resin between an epoxy resin and an acrylic resin.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the resin contains at least an epoxy resin between an epoxy resin and an acrylic resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 20, Ikeda discloses the inductor component according to claim 1, wherein the magnetic layer further contains a ferrite powder (par. 109).

Claims 1 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over 2019/0348212 (hereafter Tozawa).
Regarding claim 1, Tozawa, as shown in figure 4, discloses an inductor component (multilayer inductor; par. 103) comprising:
a laminated body (the element body 1) having a magnetic layer (magnetic portion 5 having magnetic layer 6; par.37) containing a resin (inherently) and a metal magnetic powder (Ni-Cu-Zn based ferrite material) contained in the resin;
an inductor wiring (coil 23/24) disposed in the laminated body; and
	an external terminal (11-14) exposed from the laminated body, the external terminal including a metal part (E1-E4) and a resin part (R), and in a cross section of the external terminal, the resin part is enclosed in the metal part (see fig. 6).
It is noted that Tozawa is silent about the magnetic layer contains a resin.  However, green sheets are known to contain ceramic powder, a resin, and a binder.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have a resin in the green sheets of Tozawa, since such green sheet is well known in the art.
	Regarding claim 16, Tozawa discloses the inductor component according to claim 1, wherein the laminated body further includes an insulating coating film (IL) disposed on the surface of the magnetic layer, and the insulating coating film is disposed around the external terminal.
	Regarding claim 17, Tozawa discloses the inductor component according to claim 16, wherein a side surface of the external terminal is in contact only with the insulating coating film (see fig.4).
	Regarding claim 18, Tozawa discloses the inductor component according to claim 16, wherein the inductor wiring is confirmable through the insulating coating film (inherently for contacting the external terminal).
Allowable Subject Matter
Claims 12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the inductor wiring has a columnar wiring penetrating the magnetic layer, the external terminal is located on the columnar wiring, and the resin part is within a range of 5 um from a circumferential edge of the columnar wiring toward the inside of the columnar wiring in planar view.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the external terminal includes an overlapping portion on the inductor wiring and a non-overlapping portion on the magnetic layer, and the overlapping portion and the non-overlapping portion have different reflection spectra when light of a predetermined wavelength is applied from the outer surface side.  None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847